DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5,8,9,11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2013/0196508 A1 to LiCausi, “LiCausi `508” teaches a method (e.g. Figure 4A-4S) for constructing high-density static random access memory (SRAM) (Title), the method comprising:
forming a nanoscale SRAM (e.g. Figure 2) by a sidewall image transfer (SIT) process (Figure 4A-4S, Title); and
independently tuning (Figure 4S) widths of n-type field effect transistor (nFET) nanoscale structures (e.g. 202(N1), 204(N2), 210(N3), 212(N4), ¶ [0036],[0039]) and p-type field effect transistor (pFET) nanoscale structures (e.g. 206(P1), 208(P2)) of the nanoscale SRAM by using multiple sets of spacers (e.g. Figure 4K spacers 219A-219D or 229A-229B, 240, 239A-239B, ¶ [0026]-[0033]), wherein at least one of the sets of spacers (240, ¶ [0031]) controls spacing between the nFET nanoscale structures and the pFET nanoscale structures (e.g. spacing between N2 and P1 or between P2 and N3), as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2020/0135740 A1 to Liaw teaches an SRAM with nanosheet devices (e.g. Fig. 3A nanosheet NFETs 302 and 312 and pFETS 308, ¶ [0031]-[0035]), wherein the widths of the nFET nanosheet structures (e.g. widths W2) and PFET nanosheet structures (e.g. widths W4) are independently tuned (i.e. not equal), as discussed previously.

Additionally, prior at fails to reasonably teach or suggest additionally wherein the second set of nanosheet structures are nFET nanosheet structures and the first set of nanosheet structures are pFET nanosheet structures since this language brings in structural elements of static random access memory (SRAM) (e.g. a conventional 6T-STRAM includes 4 nFETs and 2 pFETs in a specific configuration) which is not taught in sufficient detail by the prior art as claimed together with all of the other limitations of claim 9 as claimed.  Claims 11-15 are allowable in virtue of depending upon and including all of the limitations of claim 9 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891